Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
 
Response to Amendment
2.	In the amendment field 11/09/2020, the following has occurred: claims 19, 29-30, 33, and 35 have been amended and claims 20-21 and 31 have been canceled.  Now, claims 19, 23-30, and 32-35 are pending.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
7.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
8.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiver,” “test circuit,” transmitter” in claim 30 and “transmitter” and “vigilance safety” in claims 30 and 32-35.
10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
11.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
12.	Claim limitations “receiver configured to receive,” “test circuit configured to compare,” “transmitter configured to send,” “vigilance safety that automatically deactivates,” “transmitter 
13.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 30 and 32-35 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
14.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The computer system described at pages 14-18 and Figure 1 of the specification.
15.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
16.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
17.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20.	Claim 19, 23-30, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jha, US Patent Application Publication No. 2013/0247194 in view of Balasubramanian, US Patent Application Publication No. 2013/0167250.
21.	As per claim 19, Jha teaches a method for monitoring a medical device that is available to a patient and is equipped with a communication terminal that operates in accordance with software functionalities that accompany the patient in a predetermined therapeutic treatment, said method comprising receiving, at a monitoring device, current data from the medical device for executing said software functionalities, said current data being generated by the medical device (see paragraph 0009; MedMon device receives communications between medical devices; since this data can be used to detect software errors (paragraph 0038), this data represents data for executing software functionalities); testing said current data at the monitoring device by comparing said current data received from the medical device with reference data according to at least one predetermined vigilance rule associated with a risk for the patient (see paragraphs 0106 and 0108; examples of comparing 
22.	Jha does not explicitly teach sending a validation message to the medical device comprising an instruction that causes the medical device to keep the software functionalities active for a predetermined period of validity, wherein at least one of the software functionalities is automatically deactivated at the medical device upon expiration of said predetermined period of validity if no further validation is received by the medical device during the predetermined period of validity. Balasubramanian teaches sending a validation message to a medical device comprising an instruction that causes the medical device to keep software functionalities active for a predetermined period of validity, wherein at least one of the software functionalities is automatically deactivated at the medical device upon expiration of said predetermined period of validity if no further validation is received by the medical device during the predetermined period of validity (see paragraphs 0004, 0013, and 0040; a security token is sent to a computing device (which can include a “software driven medical device”) which grants access to certain software functionalities for a specified period of time; at the end of the 
23.	As per claim 23, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the vigilance rule comprises a criterion on compatibility of the software functionalities with a software and/or hardware environment (see Table II).
24.	As per claim 24, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information relating to a version of the software functionalities (see paragraph 0109; current data can be related to firmware version).
25.	As per claim 25, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information on the computer environment version executing the software functionalities (see paragraph 0085).
26.	As per claim 26, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the current data comprise information on the model of the communication terminal (see Table III; current data can be specific to a model of the terminal such as pump injection data).
27.	As per claim 27, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the medical device comprises, in addition to the communication terminal, an auxiliary medical measurement device, and the current data comprise information on the model of the auxiliary device (see paragraph 0009 and Table III; current data can include communications between two devices and can be model specific such as pump injection data).
28.	As per claim 28, Jha and Balasubramanian teaches the method of claim 19 as described above.  Jha further teaches the medical device comprises at least one patient activity sensor and an 
29.	Claims 29-30 and 32 recite substantially similar system limitations to method claim 1 and, as such, are rejected for similar reasons as given above.
30.	Claims 33-35 recite substantially similar device limitation form the perspective of the medical device as method claim 19 and, as such, are rejected for similar reasons as given above.

Response to Arguments
31.	Applicant’s arguments filed 11/09/2020 have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
32.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang, US Patent Application Publication No. 2002/0161990, describes sending a message to a medical device that enables access to software functionalities for a period of time and then prevents further access.
Haines, International Application Publication No. WO 2012/138983, discloses reporting software errors in diagnostic equipment.
Murphy, Lock Up Your Software, discloses detecting and mitigating software errors in medical devices.


34.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626